DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: logic to assign…in claims 1, 5, 9, 10, 11 and 12, and logic to select…in claims 3, 4, 7, 8, 14, 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “logic to assign…”, and “logic to select…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no  disclosure of any particular structure in the specification, either explicitly or inherently, to perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant had made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Weissmann et al. (hereinafter Weissmann) (US 20140281457 A1).
As to claim 1, Weissmann teaches an apparatus comprising: 
a first processing core [0064: “high-performance big physical core 804”]; 
a second processing core [0064: “small power-efficient core 802”], wherein the second processing core is smaller than the first processing core [0064: core 802 is smaller than core 804]; and 
logic [0064: “package unit 805”] to assign one of the first or second processing core as a bootstrap processor in accordance with target performance and power goals [0073: “At 902, a package hardware unit (e.g., package unit 805 of FIG. 8) takes all small cores out of reset, makes each small core visible to the system firmware interface, and selects one of the power efficient small cores to become a bootstrap processor (BSP).”] [0064: “a package unit 805 manages the group of heterogeneous processor cores, to determine which processor cores are enabled and disabled based on a power profile, and computational throughout demands.”] [0062: “a CPU that contains both a small, power-efficient core and a big, high-performance core can be used to run software efficiently at times when power is limited (and performance is not critical) and also other times when high performance is needed (but power is not limited). The selection of different combinations of compute elements within the hardware is based on the design requirements of which types of tasks need to run on the system and under which conditions.”].
As to claim 2, Weissmann teaches wherein the first and second processing cores are part of a heterogeneous processor [0064: “FIG. 8 illustrates one embodiment of a heterogeneous core computing architecture…”].
As to claim 3, Weissmann teaches wherein the logic is to select the first processing core as the bootstrap processor when the target performance and power goals indicate higher target performance than lower power goals [0064: “a package unit 805 manages the group of heterogeneous processor cores, to determine which processor cores are enabled and disabled based on a power profile, and computational throughout demands.”] [0062: “a CPU that contains both a small, power-efficient core and a big, high-performance core can be used to run software efficiently at times when power is limited (and performance is not critical) and also other times when high performance is needed (but power is not limited). The selection of different combinations of compute elements within the hardware is based on the design requirements of which types of tasks need to run on the system and under which conditions.”].
As to claim 4, Weissmann teaches wherein the logic is to select the second processing core as the bootstrap processor when the target performance and power goals indicate lower target power than higher performance goals [0064: “a package unit 805 manages the group of heterogeneous processor cores, to determine which processor cores are enabled and disabled based on a power profile, and computational throughout demands.”] [0062: “a CPU that contains both a small, power-efficient core and a big, high-performance core can be used to run software efficiently at times when power is limited (and performance is not critical) and also other times when high performance is needed (but power is not limited). The selection of different combinations of compute elements within the hardware is based on the design requirements of which types of tasks need to run on the system and under which conditions.”].
As to claim 5, Weissmann teaches an apparatus comprising: 
a first processing core [0064: “high-performance big physical core 804”]; 
a second processing core [0064: “small power-efficient core 802”], wherein the second processing core is lower performing core than the first processing core [0064: “When additional performance is needed by an application 806, and where sufficient power budget is available, a virtual to physical core mapping can transparently swap threads from the small power-efficient core 802 to a high-performance big physical core 804…”]; and 
logic [0064: “package unit 805”] to assign one of the first or second processing core as a bootstrap processor in accordance with target performance and power goals [0073: “At 902, a package hardware unit (e.g., package unit 805 of FIG. 8) takes all small cores out of reset, makes each small core visible to the system firmware interface, and selects one of the power efficient small cores to become a bootstrap processor (BSP).”] [0064: “a package unit 805 manages the group of heterogeneous processor cores, to determine which processor cores are enabled and disabled based on a power profile, and computational throughout demands.”] [0062: “a CPU that contains both a small, power-efficient core and a big, high-performance core can be used to run software efficiently at times when power is limited (and performance is not critical) and also other times when high performance is needed (but power is not limited). The selection of different combinations of compute elements within the hardware is based on the design requirements of which types of tasks need to run on the system and under which conditions.”].
As to claim 6, Weissmann teaches wherein the first and second processing cores are part of a heterogeneous processor [0064: “FIG. 8 illustrates one embodiment of a heterogeneous core computing architecture…”].
As to claim 7, Weissmann teaches wherein the logic is to select the first processing core as the bootstrap processor when the target performance and power goals indicate higher target performance than lower power goals [0064: “a package unit 805 manages the group of heterogeneous processor cores, to determine which processor cores are enabled and disabled based on a power profile, and computational throughout demands.”] [0062: “a CPU that contains both a small, power-efficient core and a big, high-performance core can be used to run software efficiently at times when power is limited (and performance is not critical) and also other times when high performance is needed (but power is not limited). The selection of different combinations of compute elements within the hardware is based on the design requirements of which types of tasks need to run on the system and under which conditions.”].
As to claim 8, Weissmann teaches wherein the logic is to select the second processing core as the bootstrap processor when the target performance and power goals indicate lower target power than higher performance goals [0064: “a package unit 805 manages the group of heterogeneous processor cores, to determine which processor cores are enabled and disabled based on a power profile, and computational throughout demands.”] [0062: “a CPU that contains both a small, power-efficient core and a big, high-performance core can be used to run software efficiently at times when power is limited (and performance is not critical) and also other times when high performance is needed (but power is not limited). The selection of different combinations of compute elements within the hardware is based on the design requirements of which types of tasks need to run on the system and under which conditions.”].
As to claim 9, Weissmann teaches an apparatus comprising: 
a first processing core [0064: “high-performance big physical core 804”]; 
a second processing core [0064: “small power-efficient core 802”], wherein the second processing core is smaller in size than the first processing core [0064: “When additional performance is needed by an application 806, and where sufficient power budget is available, a virtual to physical core mapping can transparently swap threads from the small power-efficient core 802 to a high-performance big physical core 804…”]; and 
logic [0064: “package unit 805”] to assign one of the first or second processing cores as a wakeup processor in accordance with a condition of power supply connectivity of the apparatus [0073: “At 902, a package hardware unit (e.g., package unit 805 of FIG. 8) takes all small cores out of reset, makes each small core visible to the system firmware interface, and selects one of the power efficient small cores to become a bootstrap processor (BSP).”] [0064: “a package unit 805 manages the group of heterogeneous processor cores, to determine which processor cores are enabled and disabled based on a power profile, and computational throughout demands.”] [0062: “a CPU that contains both a small, power-efficient core and a big, high-performance core can be used to run software efficiently at times when power is limited (and performance is not critical) and also other times when high performance is needed (but power is not limited). The selection of different combinations of compute elements within the hardware is based on the design requirements of which types of tasks need to run on the system and under which conditions.”].
As to claim 12, Weissmann teaches a system comprising: 
a memory [FIG. 3: memory 340]; 
a heterogeneous processor coupled to the memory [FIG. 3]; 
a wireless interface communicatively coupled to the heterogeneous processor [0087], wherein the heterogeneous processor comprises: 
a first processing core [0064: “high-performance big physical core 804”]; 
a second processing core [0064: “small power-efficient core 802”], wherein the second processing core is lower performing core than the first processing core [0064: “When additional performance is needed by an application 806, and where sufficient power budget is available, a virtual to physical core mapping can transparently swap threads from the small power-efficient core 802 to a high-performance big physical core 804…”]; and 
logic to assign one of the first or second processing cores as a bootstrap processor in accordance with target performance and power goals [0073: “At 902, a package hardware unit (e.g., package unit 805 of FIG. 8) takes all small cores out of reset, makes each small core visible to the system firmware interface, and selects one of the power efficient small cores to become a bootstrap processor (BSP).”] [0064: “a package unit 805 manages the group of heterogeneous processor cores, to determine which processor cores are enabled and disabled based on a power profile, and computational throughout demands.”] [0062: “a CPU that contains both a small, power-efficient core and a big, high-performance core can be used to run software efficiently at times when power is limited (and performance is not critical) and also other times when high performance is needed (but power is not limited). The selection of different combinations of compute elements within the hardware is based on the design requirements of which types of tasks need to run on the system and under which conditions.”].
As to claim 13, Weissmann teaches wherein the first processing core is larger in size than the second processing core 0064: “When additional performance is needed by an application 806, and where sufficient power budget is available, a virtual to physical core mapping can transparently swap threads from the small power-efficient core 802 to a high-performance big physical core 804…”].
As to claim 14, Weissmann teaches wherein the logic is to dynamically select one of the first or second processing cores as the bootstrap processor in accordance with target performance and power goals [0073: “At 902, a package hardware unit (e.g., package unit 805 of FIG. 8) takes all small cores out of reset, makes each small core visible to the system firmware interface, and selects one of the power efficient small cores to become a bootstrap processor (BSP).”] [0064: “a package unit 805 manages the group of heterogeneous processor cores, to determine which processor cores are enabled and disabled based on a power profile, and computational throughout demands.”] [0062: “a CPU that contains both a small, power-efficient core and a big, high-performance core can be used to run software efficiently at times when power is limited (and performance is not critical) and also other times when high performance is needed (but power is not limited). The selection of different combinations of compute elements within the hardware is based on the design requirements of which types of tasks need to run on the system and under which conditions.”].
As to claim 15, Weissmann teaches wherein the logic is to select the first processing core as the bootstrap processor when the target performance and power goals indicate higher target performance than lower power goals [0073: “At 902, a package hardware unit (e.g., package unit 805 of FIG. 8) takes all small cores out of reset, makes each small core visible to the system firmware interface, and selects one of the power efficient small cores to become a bootstrap processor (BSP).”] [0064: “a package unit 805 manages the group of heterogeneous processor cores, to determine which processor cores are enabled and disabled based on a power profile, and computational throughout demands.”] [0062: “a CPU that contains both a small, power-efficient core and a big, high-performance core can be used to run software efficiently at times when power is limited (and performance is not critical) and also other times when high performance is needed (but power is not limited). The selection of different combinations of compute elements within the hardware is based on the design requirements of which types of tasks need to run on the system and under which conditions.”].
As to claim 16, Weissmann teaches wherein the logic is to select the second processing core as the bootstrap processor when the target performance and power goals indicate lower target power than higher performance goals [0073: “At 902, a package hardware unit (e.g., package unit 805 of FIG. 8) takes all small cores out of reset, makes each small core visible to the system firmware interface, and selects one of the power efficient small cores to become a bootstrap processor (BSP).”] [0064: “a package unit 805 manages the group of heterogeneous processor cores, to determine which processor cores are enabled and disabled based on a power profile, and computational throughout demands.”] [0062: “a CPU that contains both a small, power-efficient core and a big, high-performance core can be used to run software efficiently at times when power is limited (and performance is not critical) and also other times when high performance is needed (but power is not limited). The selection of different combinations of compute elements within the hardware is based on the design requirements of which types of tasks need to run on the system and under which conditions.”].
As to claim 17, Weissmann teaches wherein the logic is communicatively coupled to a BIOS [0073: “a Platform Controller Hub (PCH) prepares for system boot by copying firmware interface code into a microcode accessible memory space, such as Universal Flash Stoage (UFS)…At 901, a package hardware unit…takes all small cores out of reset…”].
As to claim 18, Weissmann teaches the logic is controlled by the BIOS [0073: “a Platform Controller Hub (PCH) prepares for system boot by copying firmware interface code into a microcode accessible memory space, such as Universal Flash Stoage (UFS)…At 901, a package hardware unit…takes all small cores out of reset…”].
As to claim 19, Weissmann teaches wherein the logic is to leave the first or second processing core not assigned as the bootstrap processor to be in a low power state [Once a big core or a small core is assigned as BSP, it will remain as  BSP even when the system enters a low power state. At the same time, the other one will remain as application processor.”].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissmann et al. (hereinafter Weissmann) (US 20140281457 A1), in view of Pabon et al. (hereinafter Pabon) (US 20100280676 A1).
As to claims 10 and 11, Weissmann does teach wherein the logic is to assign the second processing core as the wakeup processor if the condition of power supply connectivity indicates a use of maintenance timer for wakeup and battery as a power source, and wherein the logic is to assign the first or second processing cores as the wakeup processor if the condition of power supply connectivity indicates one of no use of maintenance timer for wakeup or an AC as a power source. In other words, Weissmann does not teach maintaining the bootstrap processor active in low power mode to minimize power consumption while the power source is battery.
Pabon teaches the bootstrap processor is remained active in low power mode to minimize power consumption while the power source is battery [0103-0105].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of maintaining the bootstrap processor active in low power mode to minimize power consumption as suggested in Pabon into Weissmann to implement the BSP. One have ordinary skill in the art would have been obvious to make such modification to optimize power management.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissmann et al. (hereinafter Weissmann) (US 20140281457 A1), in view of Henry et al. (hereinafter Henry) (US 20150067369 A1).
As to claim 17, Weissmann does not teach that the system comprises a fuse to store a bit which indicates which of the first or second processing cores is to be the bootstrap processor.
Henry teaches that a BSP flag is generated to indicate whether a core is the BSP [0179: “each core 102 also generates a BSP flag, which indicates whether the core 102 is the BSP.”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of generating the BSP flag to indicate whether the core is BSP as suggested in Henry into Weissmann to assist BSP assigning. One having ordinary skill in the art would have been motivated to make such modification to improve the configuration and debugging.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187